DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 30 November 2020 in which claim 1 was amended. The amendments have been thoroughly reviewed and entered. 
The rejections in the Office Action dated 24 August 2020, not reiterated below, are withdrawn in view of the amendments. 
Applicant’s arguments have been thoroughly reviewed and are discussed below as they apply to the instant grounds for rejection. 
New grounds for rejection, necessitated by the amendments, are discussed.
Claims 1-6, 15-17, 21 are under prosecution.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: valve body assembly and drive assembly in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The newly defined valve body assembly is generally described in paragraph 70 of the pre-grant publication to encompass multi-way valves.  Therefore the valve body assembly is interpreted in view of the specification to encompass multi-way valves and equivalents. 
The newly defined drive assembly is generally described in paragraph 77 to encompass pumps.  Therefore the drive assembly is interpreted in view of the specification to encompass pumps and equivalents. 



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6, 15-17, 21 are indefinite in Claim 1 because the claim defines a step of” loading each of a first component and second component of a reaction device … the reaction device comprising a plurality of channels”.  It is unclear how the channels relate to the device, the components and the method.  The claim defines numerous functions for the device and the components but does not relate any of the functions to the channels so as to clarify the intended scope of the newly defined channels. 
Claims 1-6, 15-17, 21 are also indefinite in Claim 1 for the recitation “performing a series of steps at least once on each of the first component and the second component to determine the base sequence of the nucleic acid molecule” because it is unclear how the previously and subsequently recited generic reactions and steps performed on the generic components accomplish the recited determination.
Claims 1-6, 15-17, 21 are further indefinite in Claim 1 because the claim defines the series of steps including a step of photographing the sample that defines timing of sample photography which is following by a second recitation that states “the photographing the sample comprising …” listing multiple steps related to moving and device components and programing without defining any photographic steps.   Therefore it is unclear how the recited steps relate to photographing the sample.

 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Buermann et al (2013/0260372, published 3 October 2013), Deshpande et al (2014/0030705, published 30 January 2014), Maxham et al (2010/0075327, published 25 March 2010) and Shchepinov et al (2007/0219367, published 20 September 2007).
	Regarding Claim 1, Buermann teaches a method for determining a base sequence (e.g. ¶ 128), the method comprising loading a flowcell having first and second channels (component is a channel as defined by the instant specification, page 6, lines 15-21), performing initial reaction on the first channel while photographing the second channel and performing an initial reaction on the second channel while photographing the first channel (e.g. ¶ 139), wherein the optical device for photography comprises a first control unit (main PCB), a drive platform, an image acquisition unit, and a light 
	Buermann further teaches the device comprises channels, multi-way valves and pumps (e.g. Fig. 16-17 and related text) and camera (¶ 87). 
Buermann teaches repeating the steps of alternating reaction/detection “are repeated in this way several times until a desired number of cycles have been performed” (¶ 139) thereby performing second reaction as claimed. 
Buermann further teaches controlled image acquisition by the read out PCB and transfer of image data to the main PCB.
Buermann illustrates the main PCB is above the lower read out PCB (see Fig. 14 and related text).  Buermann further teaches the main PCB is connected to a local, external or networked to a central computer (e.g. ¶ 88, ¶ 142-145) and the read out PCB comprises data transmitter, switching regulator and LED drive (¶ 90).  While the system illustrated in Fig. 14 clearly suggest an upper-lower relationship between the main PCB and read out PCB, Buermann does not specifically teach a spatial relationship between the PCB and does not specifically teach the read out PCB comprises a computer.   However, it would have been obvious to the ordinary artisan that an external and/or network computer would be larger than the device and thereby at least in part higher than the read out PCB.    Therefore absent evidence to the contrary the instantly claimed spatial relationship between the computers would have been obvious in view of the Buermann system illustrated in figure 14. 

Furthermore computer driven set positions were well-known in the art as taught by Deshpande, Maxham and Shchepinov. 
Deshpande teaches a similar method of computer-controlled imaging, alignment and base determination, the controller comprising a software-driven main computer and separate slave computer for managing and synchronizing events including imaging and translation stage wherein the position of the stage is modulated by the controller in response to illumination from the fluidic chip (e.g. ¶ 64-66, ¶ 100-102).
Maxham teaches the a similar method of computer-controlled imaging and substrate alignment comprising determining a plurality of set positions (alignments) for the optical device during imaging (e.g. ¶ 150-153) wherein the optical device comprises a drive platform (translation stage), image acquisition unit (detection array, 916) and light source (906) (Fig. 9 and related text).  Maxham further teaches a computer-driven and software-implemented process for performing the method, the method including repeatedly aligning the reaction sites using alignment aides and robotic translation stage (drive platform) for computer-controlled transport, alignment and imaging (e.g. ¶ 150-154, ¶ 159-163).

Therefore one of ordinary skill would have reasonably utilized computer-driven instructions based on pre-determined positions (set positions) to align the flow cell of Buermann and as routinely practiced (e.g. Maxham and Shchepinov) and further based on the well-known and successful practice of “managing and synchronizing events necessary for high speed capture” as taught by Deshpande (¶ 100).
Regarding Claim 2, Buermann teaches steps b and c are carried out simultaneously (¶ 139).  Maxham teaches the reaction mixtures are provided to one or all of the reaction site microwell/nanowell (e.g. ¶ 94-96) thereby performing steps a and c simultaneously as claimed.
	Regarding Claim 3, Buermann teach the method comprises an extension reaction adding a terminator followed by a step of deblocking to cleave the terminator (e.g. ¶ 94). Deshpande teaches the reactions include extension and cleavage (e.g. ¶ 48-53).  Maxham teaches the first reaction is extension via nucleotide incorporation and the second reaction is a photo-cleavage reaction (¶ 166).
 	Regarding Claim 4, Buermann teaches the method comprises sequencing by synthesis and/or ligation reactions (e.g. ¶ 93). Maxham teaches the method wherein sequencing by synthesis or ligation is performed (e.g. ¶ 41, ¶ 156). 
	Regarding Claims 5-6, Buermann teaches the method uses terminators (¶ 93-94), Deshpande teaches labeled nucleotides (e.g. ¶ 52-55) and Maxham teaches a terminator (¶ 166) but the references are silent regarding capping or imaging reagent.   

Shchepinov teaches a similar method of repeated steps of nucleotide incorporation, imaging and de-blocking (¶ 22) wherein the method further comprises a capping step (¶ 45) to increase accuracy and read length and further addition of an anti-fade reagent e.g. antioxidant to suppress photo-bleaching (¶ 107).
One of ordinary skill would have reasonably modified the method of Buermann and/or Maxham by adding the anti-fade reagent and capping unblocked sequences for the expected benefits of overcoming well-known problems of photo-bleaching and controlled nucleotide additions as taught by Shchepinov. 
Regarding Claims 15-16, Buermann teaches that the cycle includes repeated imaging of alternating channels (¶ 139).  Deshpande teaches the slave computer interprets instructions and parameters from the master computer, the instructions including pulse time durations (on/off, ¶ 100-102).  Maxham teaches the controller controls the light source for on/off illumination cycles for each reaction site, the reaction sites are each aligned via the translation stage for imaging (e.g. ¶ 151-152, Fig. 1 and related text).
Regarding Claim 17, Buermann teaches the microfluorometer comprises an object lens and dedicated autofocus module to move the microfluorometer in the z-direction into a constant position for imaging (e.g. ¶ 50-53).   Deshpande teaches using a focusing module with objective lens moveable relative to the nanochannels for optimal focusing (¶ e.g. ¶ 85-86, ¶ 124-128).
.
Response to Arguments
Applicant argues that none of Buermann, Deshpande, Maxham or Shchepinov teach an internal communication pattern of the multiple components of the optical device by the upper and lower computers as claimed. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The argument has been considered but is not found sufficient to overcome the rejection set forth above based on the combination of Buermann, Deshpande, Maxham and Shchepinov.  It is maintained that one of ordinary skill would have reasonably utilized well-known computer communication and automation components (e.g. Deshpande, Maxham and Shchepinov) with the operating system of Buermann so as to improve and/or optimize the system and maximize system performance.     
It is maintained that the instantly claimed method would have been obvious in view of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634